                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF MISSOURI
                                     WESTERN DIVISION

ELLEN ALLICKS d/b/a ALLICKS                       )
EXCAVATING, et al.,                               )
     on behalf of themselves                      )
     and others similarly situated,               )
                                                  )
                            Plaintiffs,           )
                                                  )      Case No. 4:19-cv-01038
            v.                                    )
                                                  )
OMNI SPECIALTY PACKAGING, LLC,                    )
et al.,                                           )
                                                  )
                            Defendants.           )

                    PARTIES’ JOINT MOTION FOR PRELIMINARY APPROVAL
                         OF PROPOSED CLASS-ACTION SETTLEMENT

            COME NOW Plaintiffs Adam Sevy, Shawn Hornbeck, Arno Graves, Ron Nash, Todd

Vohs, Wayne Rupe, David Guest, Brian Nelms, Robert Thiry, Larry Muhs, Anthony Shaw, Rusty

Shaw, Tim Sullivan, Roger Bias, Robert Withrow, and Ellen Allicks d/b/a Allicks Excavating

(“Plaintiffs”) and Defendants Omni Specialty Packaging, LLC, Ozark Automotive Distributors,

Inc., and O’Reilly Automotive Stores, Inc. d/b/a O’Reilly Auto Parts (sometimes referred to herein

collectively as the “Defendants”) (each a “Party,” and together the “Parties”), by and through their

respective undersigned counsel, and move the Court for an Order preliminarily approving the

Parties’ Settlement Agreement and Release filed herewith. In support of their Joint Motion, the Parties

respectfully states as follows:

            1.       On or about February 24, 2020, the Parties entered into the Settlement Agreement

and Release in this matter (the “Settlement Agreement”). The Settlement Agreement makes

substantial monetary and non-monetary relief available to approximately 285,500 or more

members of the proposed settlement class comprised of persons and entities who purchased



2366919.3
                 Case 4:19-cv-01038-DGK Document 6 Filed 04/06/20 Page 1 of 10
O’Reilly 303 Tractor Hydraulic Fluid in any state in the United States, excluding Missouri, during

the Class Period. The Settlement Agreement, with the following exhibits thereto, is attached as

Exhibit 1 to this Joint Motion:

                Exhibit A – Preliminary Approval Order

                Exhibit B – Final Approval Order

                Exhibit C -- Mailed Class Notice

                Exhibit D – Summary Class Notice

                Exhibit E – Long Form Class Notice

                Exhibit F – Claim Form and Instructions

                Exhibit G – Request for Correction Form and Instructions

(See Settlement Agreement and Release, Exhibit 1.)

       2.       Pursuant to the Settlement Agreement, the Parties now respectfully request that the

Court enter an Order, in substantially the form of the proposed Preliminary Approval Order

attached hereto as Exhibit 2, ruling, in summary, as follows:

             (a) Preliminarily approving the terms and conditions set forth in the Settlement

                Agreement, including all exhibits thereto, as fair, reasonable, and adequate.

             (b) Conditionally certifying, for settlement purposes only, the following settlement

                class: “All persons and other entities who purchased O’Reilly 303 Tractor

                Hydraulic Fluid during the Class Period, as defined below, in the United States,

                excluding purchases made in Missouri, and also excluding purchases made for

                resale.” The Settlement Class also excludes Defendants, including any parent,

                subsidiary, affiliate or controlled person of Defendants; Defendants’ officers,

                directors, agents, employees and their immediate family members; as well as the



                                                   2

            Case 4:19-cv-01038-DGK Document 6 Filed 04/06/20 Page 2 of 10
    judicial officers assigned to this litigation and members of their staffs and

    immediate families. As explained in more detail in the Settlement Agreement and

    Suggestions in Support of this Joint Motion, the Class Period is determined by the

    longest applicable statute of limitations available under the law of the state in which

    a unit of O’Reilly 303 Tractor Hydraulic Fluid is purchased, with respect to claims

    for breach of warranty, fraud, unjust enrichment, personal property damage, and

    for violation of any applicable consumer-protection statute. The specific “Class

    Period” for each state in which O’Reilly 303 Tractor Hydraulic Fluid was

    purchased, excluding Missouri, is set forth in Appendix A to the Settlement

    Agreement and Release.

 (c) Conditionally finding, for settlement purposes only and conditioned upon entry of

    the Final Order and Judgment, and the occurrence of the Effective Date (as defined

    in the attached Settlement Agreement), that the prerequisites for a class action under

    Rules 23(a) and (b)(3) of the Federal Rules of Civil Procedure have been satisfied

    in that: (a) the number of members of the Settlement Class is so numerous that

    joinder of all members thereof is impracticable; (b) there are questions of law and

    fact common to the Settlement Class; (c) the claims of the Plaintiffs are typical of

    the claims of the Settlement Class for purposes of settlement; (d) Plaintiffs have

    fairly and adequately represented the interests of the Settlement Class and will

    continue to do so, and Plaintiffs have retained experienced counsel to represent

    them; (e) the questions of law and fact common to the members of the Settlement

    Class predominate over any questions affecting any individual members of the

    Settlement Class; and (f) a class action is superior to the other available methods



                                      3

Case 4:19-cv-01038-DGK Document 6 Filed 04/06/20 Page 3 of 10
    for the fair and efficient adjudication of the controversy.

 (d) Appointing Tom Bender and Dirk Hubbard from the law firm Horn Aylward &

    Bandy, LLC; Gene Graham, William Carr, and Bryan White from the law firm of

    White, Graham, Buckley & Carr, LLC; Clayton Jones of the Clayton Jones Law

    Firm, Paul D. Lundberg of the Lundberg Law Firm in Sioux City, Iowa; Rhon E.

    Jones and Tucker Osborne of Beasley, Allen, Crow, Methvin, Portis & Miles in

    Montgomery, Alabama; John G. Emerson of Emerson Firm, PLLC in Little Rock,

    Arkansas and Houston, Texas; Mark P. Bryant and N. Austin Kennedy of the

    Bryant Law Center, PSC in Paducah, Kentucky; Jon D. Robinson, Shane M.

    Mendenhall, Joshua G. Rohrscheib, and Zachary T. Anderson of Bolen, Robinson,

    & Ellis, LLP in Decatur, Illinois; and, Travis Griffith of Griffith Law Center, PLLC

    in Charleston, West Virginia, as counsel for the Settlement Class (“Class

    Counsel”).

 (e) Designating named Plaintiffs Adam Sevy, Shawn Hornbeck, Arno Graves, Ron

    Nash, Todd Vohs, Wayne Rupe, David Guest, Brian Nelms, Robert Thiry, Larry

    Muhs, Anthony Shaw, Rusty Shaw, Tim Sullivan, Roger Bias, Robert Withrow,

    and Ellen Allicks d/b/a Allicks Excavating as representatives of the Settlement

    Class.

 (f) Appointing RG/2 Claims Administration LLC to serve as the Settlement

    Administrator.

 (g) Setting a Final Fairness Hearing (as defined in the attached Settlement Agreement)

    to be held before this Court to determine whether the terms and conditions forth in

    the Settlement Agreement are fair, reasonable, and adequate and should receive



                                      4

Case 4:19-cv-01038-DGK Document 6 Filed 04/06/20 Page 4 of 10
                final approval.

             (h) Staying, pending the Final Fairness Hearing, all proceedings in this action, other

                than proceedings necessary to carry out or enforce the terms and conditions of the

                Settlement Agreement.

             (i) Approving the Mailed Class Notice (Exhibit 1-C), Summary Class Notice (Exhibit

                1-D), Long Form Class Notice (Exhibit 1-E), Claim Form and Instructions (Exhibit

                1-F), Request for Correction Form and Instructions (Exhibit 1-G), together with the

                publication notice plan and documents, and the settlement administration process,

                all set forth in Settlement Agreement and the Declaration of William W.

                Wickersham, filed herewith as Exhibit 3, including the exhibits thereto; finding that

                the proposed notice plan it is the best practicable notice under the circumstances, it

                provides individual notice to all Settlement Class Members who can be identified

                through a reasonable effort, and it is reasonably calculated, under all the

                circumstances, to apprise the members of the Settlement Class of the pendency of

                this action, the terms of the settlement, and their right to object to the settlement or

                exclude themselves from the Settlement Class.

             (j) Approving the timetable and process for exclusion from the Settlement Class or

                objection to the Settlement by any Settlement Class Member.

             (k) Approving the timetable and process for Class Counsel to file their application for

                expenses and attorneys’ fees.

       3.       In further support of the adequacy and appropriateness of the Parties’ notice plan,

the declaration of, William W. Wickersham, a representative of proposed Settlement

Administrator RG/2 Claims Administration LLC, is attached hereto as Exhibit 3.



                                                   5

            Case 4:19-cv-01038-DGK Document 6 Filed 04/06/20 Page 5 of 10
        4.       In addition, orders preliminarily and finally approving the class-action settlement

in Miller v. O’Reilly Automotive, Inc., Case No. 18-00687-CV-W-ODS (W.D. Mo.), arising out

the purchase of O’Reilly 303 Tractor Hydraulic Fluid in Missouri—the same product underlying

Plaintiffs’ claims in this action—are attached hereto as Exhibit 4 and Exhibit 5, respectively, for

ease of reference.

        5.       In further support this Joint Motion, Plaintiffs file concurrently herewith their

Memorandum in Support of Joint Motion for Preliminary Approval of Proposed Class-Action

Settlement.

        WHEREFORE, Plaintiffs and Defendants respectfully request that the Court enter the

proposed Preliminary Approval Order attached hereto as Exhibit 2 and grant the Parties such other

and further relief as is just and proper.



Date: April 6, 2020                            Respectfully submitted,



                                               HORN AYLWARD & BANDY, LLC



                                               BY:    /s/ Thomas V. Bender
                                                      Thomas V. Bender MO 28099
                                                      Dirk Hubbard          MO 37936
                                                      2600 Grand, Ste. 1100
                                                      Kansas City, MO 64108
                                                      (816) 421-0700
                                                       (816) 421-0899 (Fax)
                                                      tbender@hab-law.com
                                                      dhubbard@hab-law.com




                                                  6

             Case 4:19-cv-01038-DGK Document 6 Filed 04/06/20 Page 6 of 10
                           WHITE, GRAHAM, BUCKLEY,
                           & CARR, L.L.C

                           BY:____/s/ Gene P. Graham_________
                                 Gene P. Graham, Jr. MO 34950
                                 William Carr         MO 40091
                                 Bryan T. White       MO 58805
                                 19049 East Valley View Parkway
                                 Independence, Missouri 64055
                                 (816) 373-9080
                                 Fax: (816) 373-9319
                                 bcarr@wagblaw.com
                                 bwhite@wagblaw.com

                           CLAYTON JONES, ATTORNEY AT LAW

                           BY:____/s/ Clayton A. Jones______________
                                 Clayton Jones         MO 51802
                                 P.O. Box 257
                                 405 W. 58 Hwy.
                                 Raymore, MO 64083
                                 Office: (816) 318-4266
                                 Fax: (816) 318-4267
                                 clayton@claytonjoneslaw.com

                           LUNDBERG LAW FIRM, P.L.C.

                           BY:     /s/ Paul D. Lundberg_______
                                  Paul D. Lundberg, IA Bar #W00003339
                                  600 Fourth St., Suite 906
                                  Sioux City, Iowa 51101
                                  Tel: 712-234-3030
                                  paul@lundberglawfirm.com

                           BEASLEY, ALLEN, CROW
                           METHVIN, PORTIS & MILES, P.C.

                           BY: /s/ Rhon E. Jones
                                   Rhon E. Jones, AL
                                   Tucker Osborne, AL
                                   218 Commerce St.
                                   Montgomery, AL 36104
                                   Rhon.Jones@BeasleyAllen.com




                              7

Case 4:19-cv-01038-DGK Document 6 Filed 04/06/20 Page 7 of 10
                           EMERSON FIRM, PLLC

                           BY: /s/ John G.. Emerson_____
                                   John G. Emerson, TX Bar No. 06602600
                                   830 Apollo St.
                                   Houston, TX 77058
                                   Tel: (800) 551-8649
                                   Fax: (501) 286-4659
                                   Email: jemerson@emersonfirm.com


                           BOLEN ROBINSON & ELLIS, LLP

                           BY:      /s/ Shane M. Mendenhall
                                  Jon D. Robinson
                                  Joshua Rohrscheib
                                  Shane M. Mendenhall – ARDC No.
                                  6297182
                                  Zachary T. Anderson - ARDC No. 6329384
                                  202 S. Franklin St., 2nd Floor
                                  Decatur, IL 62523
                                  Phone: 217-429-4296
                                  Fax: 217-329-0034
                                  Email: smendenhall@brelaw.com
                                  Email: zanderson@brelaw.


                           BRYANT LAW CENTER, P.S.C.

                           BY:    /s/ Mark P. Bryant
                                  Mark. P. Bryant     KY Bar #08755
                                  N. Austin Kennedy    KY Bar #96150
                                  P.O. Box 1876
                                  Paducah, KY 42002-1876
                                  Phone: (270) 442-1422
                                  Fax: (270) 443-8788
                                  Mark.bryant@bryantpsc.com
                                  Austin.kennady@bryantpsc.com




                              8

Case 4:19-cv-01038-DGK Document 6 Filed 04/06/20 Page 8 of 10
                           GRIFFITH LAW CENTER, PLLC

                           BY:    /s/ Travis A. Griffith
                                  Travis A. Griffith, WVSB No. 9343
                                  One Bridge Place
                                  10 Hale Street, Suite 203
                                  Charleston, WV 25301
                                  T: (304) 345-8999
                                  F: (304) 345-7638
                                  E: travis@protectingwv.com

                           ATTORNEYS FOR PLAINTIFFS
                           AND SETTLEMENT CLASS MEMBERS

                              -and-


                              LEWIS RICE LLC

                           By: /s/ Thomas P. Berra, Jr.
                              Thomas P. Berra, Jr., #43399MO
                              Edward T. Pivin, #64086MO
                              600 Washington Avenue, Suite 2500
                              St. Louis, Missouri 63101
                              Telephone: (314) 444-1352
                              Facsimile: (314) 612-1352
                              tberra@lewisrice.com
                              epivin@lewisrice.com

                              Robert W. Tormohlen, #40024MO
                              Scott A. Wissel, #49085MO
                              1010 Walnut St., Suite 500
                              Kansas City, Missouri 64106
                              Telephone: (816) 472-2507
                              Facsimile: (816) 472-2500
                              rwtormohlen@lewisricekc.com
                              sawissel@lewisricekc.com

                           ATTORNEYS FOR DEFENDANTS




                              9

Case 4:19-cv-01038-DGK Document 6 Filed 04/06/20 Page 9 of 10
                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that this document was filed electronically with the
United States District Court for the Western District of Missouri, with notice of case activity to be
generated and sent electronically by the Clerk of the Court to all designated persons this 6th day of
April, 2020.


                                                              /s/ Dirk Hubbard




                                                 10

         Case 4:19-cv-01038-DGK Document 6 Filed 04/06/20 Page 10 of 10
